Citation Nr: 1422536	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-08 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a left lower extremity injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service in the United States Army from June 1972 to January 1974. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Los Angeles, California certified this claim to the Board for appellate review.

The Veteran testified in support of this claim during a July 2010 video conference hearing held before the undersigned Acting Veterans Law Judge (AVLJ) in July 2010.  

In a decision issued in October 2010, the Board explained that the RO had mischaracterized the claim on appeal as a standard service connection claim, recharacterized the claim as a request to reopen, reopened that claim, and remanded it to the RO on its merits.  


FINDINGS OF FACT

1.  The Veteran's minimal degenerative arthritis of the left ankle is not related to an in-service fracture and he has no residuals of any other in-service left ankle injury.

2.  Left ankle arthritis did not manifest to a compensable degree within a year of the Veteran's discharge from active service.


CONCLUSION OF LAW

Residuals of a left lower extremity injury were not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA of 2000 and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

In a letter dated October 2006, prior to initially deciding this claim, the RO satisfied VA's duty to notify by providing the Veteran VCAA notice.  This letter, which outlined the Veteran's and VA's responsibilities for obtaining evidence, meets all notification requirements outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice must explain that, in the event of a favorable disposition of a claim, a disability rating and an effective date will be assigned the award of benefits).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The RO and undersigned AVLJ provided the Veteran additional notice, including with regard to VA's heightened duty to assist in light of the Veteran's seemingly incomplete service file, during his July 2010 hearing and in an October 2010 letter and Remand and October 2011 Memorandum.  During the Veteran's video conference hearing, the AVLJ explained the nature of the claim, ensured that the Veteran understood the evidence needed to support it, including alternative evidence of in-service incurrence, questioned the Veteran regarding outstanding evidence and held the record open so that he could obtain it.  See Bryant v. Shinseki, 23 Vet. App. 488.  

The Veteran does not assert that VA violated its duty to notify, that the AVLJ did not provide sufficient notice at the hearing, or that there are any additional records that VA should obtain on his behalf.  The Board thus finds no further notice is required.

The RO also satisfied VA's duty to assist, heightened in this case, by securing all available evidence necessary for equitable resolution of this claim, including service treatment and personnel records, alternative evidence of in-service incurrence, and post-service VA and private treatment records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The RO also afforded the Veteran a VA examination, during which an examiner discussed the disability at issue in this case.  

In an April 2012 Appellant's Post-Remand Brief, the Veteran's representative claims that the VA examiner's opinion is contradictory in nature, in some parts stating that left leg pathology is likely due to service and in other parts stating that it is not likely due to service.  He therefore requests remand for the purpose of clarifying the opinion.

The Board does not agree that such action is necessary, instead finding that the opinions build on and complement each other.  In response to the Board's first question, the VA examiner provided an unfavorable opinion.  He was, however, responding to a different question than the second posed, to which he responded favorably.  With regard to the first question and in consideration of the Veteran's assertions of an in-service fracture and/or ligament tear, the Board was seeking to determine whether the Veteran had any left leg pathology (a current left leg disorder) to substantiate these assertions, specifically, pathology, including on testing, confirming the fracture and/or ligament tear.  With regard to the second question and in consideration of the same assertions, the Board was seeking to determine whether, if no fracture or ligament was shown, any claimed left leg pathology is otherwise associated with the Veteran's service, including the alleged injury, rather than a post-service injury.   The VA examiner's answers were responsive to these questions, indicating that there was no evidence of an old fracture or ligament tear, but rather minimal arthritis, which had a fracture occurred in service as alleged, might have disposed the Veteran to repeated injuries after service.

Decision 

The Veteran seeks service connection for a left leg disorder he believes initially manifested during service, secondary to two separate injuries.  His comments conflict regarding the exact nature of the in-service left leg injuries.  

According to a December 1985 application for VA compensation, he tore a ligament in his left leg in 1972, at Fort Ord, and in 1973, in Frankfurt, Germany.  In a July 2007 written statement, he fractured his left ankle, necessitating hospitalization at Fort Ord in June 1972 and in Frankford, Germany in August 1973.  Allegedly, the first fracture occurred the second day of service, requiring that he postpone training for three months.  

According to his July 2010 hearing testimony, the first injury (not described as a fracture or tear) occurred on the first day of training when he was pushed down stairs, necessitating hospital treatment, including casting and the issuance of crutches; this injury delayed his training.  The second injury reportedly involved the twisting and fracturing of the same ankle while coming down stairs; again, he was treated with a cast and crutches.  He claims that doctors diagnosed both injuries as a fractured ankle with torn ligaments.  He asserts that, in the late 1980s or early 1990s, he received treatment for another left ankle fracture.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 
& Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).
 
The evidence in the Veteran's physical claims file and on Virtual VA and VBMS satisfies the first two elements of the claim for service connection for a left leg disorder, including current disability and in-service event, but not the third element, or nexus between the two.  

The report of the VA joints examination conducted in June 2011 establishes that the Veteran currently has a left leg disorder, namely, minimal degenerative arthritis of the left ankle, but not residuals of an in-service ligament tear.  

A letter from, and a DD Form 214 of, D.D., a former serviceman who served at Fort Ord beginning in July 1972, establishes that, as alleged, the Veteran injured his ankle during service and, while recuperating, was doing light duty work and not participating in basic training.  A photograph the Veteran submitted shows two soldiers shaking hands outside, one reportedly the Veteran using crutches with a cast on his left foot, in the background of which appears to be European buildings.  The Board is unable to confirm that the soldier shown is the Veteran or that the photograph was taken in Germany, but, given D.D.'s letter, the Board accepts that such is the case.  According to a Record of Assignments in the Veteran's service personnel file, the Veteran entered service on June 22, 1972, began training at Fort Ord on July 24, 1972, but received no conduct or efficiency marks, and again participated in training beginning on September 14, 1972.  This record suggests that there was a disruption in the Veteran's training as alleged.   

That notwithstanding, the record does not relate the Veteran's current left ankle arthritis to the Veteran's active service, including the confirmed left ankle injury.  According to the VA examiner who evaluated the Veteran in June 2011, in the absence of evidence confirming that the in-service injury involved a fracture, the left ankle arthritis is less likely than not related to the Veteran's active service.  The VA examiner explained that, if the fracture occurred in service as alleged, it could have predisposed the Veteran to repeated injuries and caused him to develop the left ankle arthritis.  

Unfortunately, there is no evidence other than the Veteran's assertions indicating that the in-service injury involved a fracture.  As the VA examiner indicated, x-rays taken in June 2011 failed to show evidence of an old fracture (or any residuals of a sprain or torn ligament).  In April 1974, the Veteran was authorized medical care for his left ankle, but there is no evidence to reflect that the care was authorized in response to an in-service fracture.  D.D. confirmed an in-service injury, but not necessarily a fracture (and, in any event, had he done so, unless he could show he had training in medicine, any such report would not have been considered competent).  In addition, in 2001, the Veteran received private treatment for multiple musculoskeletal complaints and, during treatment visits, he reported medical histories of a 1993 injury and a hairline fracture involving his knee.  He never mentioned an ankle fracture.  In fact, in his initial claim for compensation, he reported in-service torn ligaments, not fractures.    

The Veteran has not submitted a medical opinion refuting that of the June 2011 VA examiner.  His assertions are thus the only evidence of record relating his current left ankle arthritis to his active service or establishing that he has residuals of in-service torn ligaments.  The Veteran is competent to report that he injured his left leg twice during service.  He is also competent to report that, during service, he began experiencing associated symptoms such as pain or weakness as these types of symptoms are capable of lay observation.  Because he has no special training or expertise in medicine, however, he is not competent to relate a current left ankle disorder to such symptoms, the injuries or otherwise to his active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

Inasmuch as there is no competent and credible evidence relating left ankle arthritis to the Veteran's active service, establishing that this disorder manifested within a year of such service, or diagnosing residuals of torn ligaments, the Board concludes that a left leg disorder was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is thus not applicable.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for residuals of a left lower extremity injury is denied.  



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


